 

FILED

April 2, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, ) .
) Case No. 2:18-cr-00085-KJM
Plaintiff, )
Vv. )
) ORDER FOR RELEASE OF
LORETTA DARLENE STEWART- ) PERSON IN CUSTODY
CABRERA, )
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release, LORETTA DARLENE STEWART-
CABRERA, Case No. 2:18-cr-00085-KJM from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:
_X__ Release on Pretrial Services supervision
Bail Posted in the Sum of: $
Co-Signed Unsecured Appearance Bond
Secured Appearance Bond
_X_ (Other) Conditions as stated on the record.
_X_ (Other) The Defendant is ordered to meet with the Pretrial Services Officer at 9:30 a.m.

on 4/3/2020 in front of the United States Courthouse at 501 ISt. Sacramento CA 95814.

 

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

Issued at Sacramento, CA on _4/2/2020 ._ at__2:55 p.m.

“Edmund F. Brennan
United States Magistrate Judge

 
